Citation Nr: 1423530	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-08 553	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include anxiety and depression.

2.  Entitlement to service connection for a disability of the right shoulder and/or right arm.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD).

5.  Entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU).

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 1982.  He thereafter had service with a National Guard unit, which service included a period of active duty in support of Operation Enduring Freedom from February 2003 to February 2004; his discharge from this period of service was under other than honorable conditions.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of various Department of Veterans Affairs (VA) Regional Offices (ROs) dated in October 2009, February 2011, and July 2012.

On August 1, 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing via videoconferencing.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.
The issues of entitlement to an initial rating in excess of 10 percent for right knee DJD and to TDIU were not certified for appeal.  However, a review of the record shows that the Veteran was awarded service connection for right knee DJD, rated as 10 percent disabling, by way of a February 2011 rating action by a decision review officer.  In an April 2011 statement, the Veteran indicated his belief that his right knee should be evaluated as at least 40 percent disabling.  The agency of original jurisdiction (AOJ) considered this statement to be a notice of disagreement with the assigned disability rating and a statement of the case (SOC) was issued in February 2012.  The SOC also covered the issue of entitlement to TDIU, which had been denied via a July 2012 rating action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits).  In a March 2013 VA Form 646 (Statement of Accredited Representative in Appealed Case), the Veteran's representative requested a favorable disposition of all benefits sought.  This was liberally construed to represent a substantive appeal concerning the issues of entitlement to an initial rating in excess of 10 percent for right knee DJD and to TDIU, and the Veteran was afforded the opportunity to present testimony on these issues during the August 2013 hearing.  Accordingly, although not certified for appeal, the Board finds that these matters are also appropriately before it at this time.

The Veteran had previously claimed and was denied service connection for PTSD.  He thereafter sought to reopen the previously denied claim, but it was determined in the October 2009 rating decision that new and material evidence sufficient to do so had not been submitted.  The Veteran disagreed with that determination, but a report of general information dated in November 2011 indicates that the Veteran had called VA's National Call Center and stated that he "wanted to remove PTSD from his appeal and resubmit PTSD as a [service connection] claim."  It was later noted that he Veteran was requesting that his PTSD claim be considered under the "new guidelines for PTSD," presumably the amendments to 38 C.F.R. § 3.304(f), which liberalized the evidentiary standard for establishing a required in-service stressor.  The Veteran later sought entitlement to a temporary total rating based on a period of hospitalization related to his PTSD.  In letters dated in May, August, and October 2012, the RO informed the Veteran that his claim of service connection for PTSD and for a temporary total rating would not be addressed, as they were on appeal.  Then, in a notice letter dated on October 19, 2012, the RO stated that it had erroneously indicated that the PTSD and temporary total rating claims were on appeal.  The RO went on to inform the Veteran of the information and evidence necessary to establish entitlement to the benefits sought, to include the submission of new and material evidence.  In a February 2013 supplemental statement of the case (SSOC) it was noted that the originating agency was in the process of adjudicating the PTSD claim.  As this matter is being adjudicated and is not ready for appellate review, the Board will not adjudicate it at this time.  


REMAND

During his August 2013 hearing, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA).  Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the Board notes that the evidence of record fails to reveal the basis of the Veteran's grant of SSA benefits.  As such, the Board cannot conclude that no reasonable possibility exists that the Veteran's SSA records would not aid in substantiating any of his claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010) (holding that not all SSA disability records must be sought, but only those that are relevant to the Veteran's claim).  Therefore, the Board finds that the matters currently before the Board must be remanded for the AOJ to request 

from SSA all records related to any grant of benefits.  See 38 C.F.R. § 3.159(c) (2013) ("VA will give the assistance described in paragraphs (c)(1) [ (pertaining to obtaining records not in Federal custody) ], (c)(2) [ (pertaining to obtaining Federal records) ], and (c)(3) [ (pertaining to obtaining records in disability compensation claims) ] to an individual attempting to reopen a finally decided claim."); see also Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir.2003) ("VA has chosen to assist claimants attempting to reopen in limited circumstances. Specifically, VA will give the assistance described in § 3.159(c)(1)-(3). ").

Regarding the Veteran's claim for a higher rating for right knee DJD, the Veteran testified during his hearing that he was to begin receiving weekly treatment related to his right knee disability at a VA facility at Fort Root in Arkansas.  As the claims folder contains VA treatment records dated only through February 2013, and no records from Fort Root, the Board finds that issue of entitlement to a rating in excess of 10 percent for right knee DJD must be remanded for the AOJ to ensure that all relevant records have been associated the Veteran's file.  The Board also finds that the Veteran should be scheduled for another VA examination in connection with his claim, as the last VA examination was conducted in October 2012 and an indication of weekly treatment suggests that the Veteran's disability may have increased in severity since that time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board also notes that the Veteran indicated post-service treatment at a VA facility related to anxiety and depression.  The Veteran did not identify dates of such treatment and thus it is not clear from the Veteran's testimony whether records of such treatment have already been associated with the claims folder.  As such, on remand, the AOJ should undertake to ensure that any outstanding relevant mental health treatment records are obtained and associated with the claims folder.


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated him for his mental health problems since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The Veteran has also indicated that he is receiving treatment at a VA facility at Fort Root, Arkansas.  A query should be made for any records for the Veteran from that facility.

The AOJ should also ensure that all relevant VA treatment records dated since February 2013 are associated with the claims folder.

2.  The AOJ should request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2) (2013).

3.  Schedule the Veteran for a VA examination in connection with his claim for a higher evaluation of his service-connected right knee disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected right knee disability, and provide a complete assessment of the severity of that disability.  All appropriate tests and studies, to include x-rays if deemed necessary, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.

The examiner should identify all chronic orthopedic manifestations of the Veteran's right knee disability and include range-of-motion findings.  It should be specifically noted whether the Veteran has lateral instability or subluxation, and the degree of such a problem.

The examiner should state whether the Veteran's right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both loss of extension and loss of flexion.

The examiner should be asked to comment on the Veteran's employment and employability and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment (i.e., whether more than marginal employment would be feasible) consistent with the Veteran's education and occupational experience on account of his service-connected right knee disability.

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  The AOJ must also specifically consider whether a rating of TDIU is warranted as part of its readjudication of the Veteran's right knee rating claim.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  (The SSOC should also address the TDIU claim if this benefit is not granted.)


Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

